DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Above claims, applicant recites limitations “…determining Y resources of the first reference signal from X resources of the first 10reference signal, X is an integer greater than or equal to 1, Y is an integer greater than or equal to 1, and Y is less than X”. Since X is greater than or equal to 1 and Y also greater than or equal to 1, then Y can’t be less than X, but equal to X. Suppose X is equal 1 and Y also equal 1, then Y has to be equal to 1. Above limitations can be X is an integer greater than 1, Y is an integer greater than or equal to 1, and Y is less than X. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No.10,939,386. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US Patent No.10,939,386 encompasses the limitations of claims 1-7 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the claims 1-7 of the present application are same scope, same function, and same results as claims 1-17 of US Patent No.10,939,386. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 10,939,386 is same as claimed invention of the present application. 
In addition, the independent claims 1, 3, and 6 of the present application is the same invention as the independent claims 1 and 11 of the US Patent No. 10,939,386. The subject matter in the instant application is fully disclosed in the US Patent No. 10,939,386 and is covered by the US Patent No. 10,939,386 since the US Patent No. 10,939,386 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	For example;
Instant Application
U.S. Patent No. 10,939,386, Application No. 16/623,289
1. A method comprising: 



























   determining, by the communication device, a transmit mode of an uplink transmission according to indication information about a resource of a first reference signal, 5wherein the resource of the first reference signal comprises a time-domain resource, a frequency-domain resource or a transmit mode for transmission of the first reference 



determining a pathloss of uplink transmission according to a type of the uplink transmission, an association relationship between the uplink transmission and at least one first reference signal, and a pathloss of the at least one first reference signal;     
   determining a power adjustment amount of the uplink transmission; and 
   wherein the method further comprises: 
   determining a transmit mode and/or a receive mode of the uplink transmission according to indication information about a resource of a second reference signal; and wherein the resource of the second reference signal comprises at least one of a time-domain resource, a frequency-domain resource, or a transmit mode and/or a 

6. The method according to claim 1, wherein the at least one first reference signal comprises at least one of a channel state information-reference signal, a secondary synchronization signal, or a demodulation reference signal of a physical broadcast channel; and the second reference signal comprises at least one of the channel state information-reference signal, a sounding reference signal, the secondary synchronization signal, or 



























20determine a transmit mode of an uplink transmission according to indication information about a resource of a first reference signal; wherein the resource of the first reference signal comprises a time-domain resource, a frequency-domain resource or a transmit mode for transmission of the first reference signal; and wherein the indication information about the resource of the first reference signal is used 25for determining Y resources of the first reference signal from X resources of the first reference signal, X is an integer greater than or equal to 1, Y is 

   wherein the processor is further configured to determine a transmit mode and/or a receive mode of the uplink transmission according to indication information about a resource of a second reference signal; and    wherein the resource of the second reference signal comprises at least one of a time-domain resource, a frequency-domain resource, or a transmit mode and/or a receive mode for transmission of the second reference signal; and the indication information about the resource of the second reference signal is used for determining Y resources of the second 

14. The device according to claim 11, wherein the at least one first reference signal comprises at least one of a channel state information-reference signal, a secondary synchronization signal, or a demodulation reference signal of a physical broadcast channel; and the second reference signal comprises at least one of the channel state information-reference signal, a sounding reference signal, the secondary synchronization signal, or the demodulation reference signal of the physical broadcast channel.
6. A non-transitory storage medium storing computer programs, the computer programs when executed cause one or more processors to: 

7. The non-transitory storage medium of claim 6, wherein a second reference signal used to determine a transmission power of the uplink transmission comprises a channel state information 20reference signal or a 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2016/0227373), Kakura et al. (US 2008/0049668), Wang et al. (US Patent #9,077,495), Zhao et al. (US 2015/0215903), Jung et al. (US 2017/0006582), and Sun et al. (US Patent #10,165,517). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132